Citation Nr: 0820301	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-17 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for status post 
bunionectomy at first metatarsophalangeal joint, right hallux 
limitus with degenerative joint disease, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for status post 
bunionectomy at first metatarsophalangeal joint, left hallux 
limitus with degenerative joint disease, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
December 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veterans appeal was certified to the Board in March 2007.  
The veteran had a period of 90 days from notification that 
the appeal has been certified to the Board for appellate 
review to submit additional evidence for consideration in his 
appeal.  See 38 C.F.R. § 20.1304(a).  The veteran provided 
additional relevant medical records from his right foot 
surgery and subsequent treatment in June 2007, which was 
within the 90-day period.  The new evidence was accompanied 
by a waiver of the veteran's right to initial consideration 
of the new evidence by the RO.  38 C.F.R. §§ 19.9, 
20.1304(c).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.

In April 2008, additional relevant medical records were 
received at the Board, accompanied by a statement from the 
veteran's representative requesting that it be used to decide 
his claim.  Although the evidence was provided beyond the 90-
day limit, additional evidence may be accepted if the 
appellant demonstrates on motion that there was good cause 
for the delay.  38 C.F.R. § 20.1304(b).  The motion of good 
cause filed by the veteran states that veteran made this 
request with good cause because the evidence submitted was 
not available within the 90-day transfer period.  As the 
medical evaluations were made after the expiration of the 90-
day period, the Board finds that veteran has shown good cause 
for the delay.  See 38 C.F.R. § 20.1304(b).  The motion of 
good cause also included a waiver of the veteran's right to 
initial review by the agency of original jurisdiction.  
Therefore, the Board will consider this evidence in the first 
instance in conjunction with the issue on appeal. 



FINDINGS OF FACT

1.  The veteran's right postoperative residuals of hallux 
rigidus are manifested by painful motion in his right first 
metatarsophalangeal joint with arthritis, resulting in no 
more than a moderate degree of impairment.  

2.  The veteran's left postoperative residuals of hallux 
rigidus are manifested by painful motion in his left first 
metatarsophalangeal joint with mild degenerative change, 
resulting in no more than a moderate degree of impairment.  

3.  The residuals of bunionectomy of the first 
metarsophalangeal joint with implant on the right and left 
feet are not analogous to amputation of either great toe with 
removal of the metatarsal head.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of right hallux rigidus have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5281 (2007).

2.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of left hallux rigidus have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5281 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).  Vazquez-Flores at 43-44. 

A June 2005 VCAA letter informed the veteran of his and VA's 
respective duties for obtaining evidence.  The VCAA letter 
requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  In this case, a 
higher rating under the diagnostic code for which the veteran 
was initially service connected will be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability.  The veteran was informed of the necessity 
of providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  The veteran was also informed of pertinent 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

However, the VCAA notice did not notify the veteran that, 
should an increase in disability be found, a disability 
rating would be determined by applying relevant Diagnostic 
Codes.  In addition, the VCAA notice did not notify the 
veteran that the veteran should also provide evidence of how 
the worsening or increase in severity of his disability has 
affected his employment or daily life.  Thus, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the AOJ.  

The Board finds that the notice errors did not affect the 
essential fairness of the adjudication because the veteran 
demonstrated that he had actual knowledge of the information 
that was not provided in the August 2005 VCAA notice.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  The veteran discussed various diagnostic codes 
under which he felt his current disability should be included 
in the March 2006 VA hearing transcript and the May 2006 Form 
9.  In reference to the effect his worsening condition has on 
his employment and daily life, the veteran asserted in the 
September 2005 VA examination he had trouble tiptoeing and it 
was difficult for him to walk for long periods of time.  He 
also stated that repetitive use increases the pain and 
activities of daily living.  Further, the record on appeal 
reveals that the appellant was continuously represented by a 
veterans service organization before VA during the pendency 
of his claim.  Accordingly, the Court concludes that the 
record on appeal shows that the appellant had actual 
knowledge of the application of diagnostic codes to evaluate 
the disability and the need to submit medical or lay evidence 
demonstrating the affect that the worsening or increase in 
severity of his bilateral foot disability had on his 
employment or daily life, that he actually submitted such 
evidence and therefore, the above VCAA notice error did not 
effect the essential fairness of the Board's decision.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007), 
Newhouse v. Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), 
Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004), and 
Vazquez-Flores, supra.

With regard to the duty to assist, the claims file contains 
service medical records, VA treatment records, and a VA 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 

II.  Merits of the Claims for an Increased Rating

The veteran contends that the current evaluation assigned for 
his service-connected hallux rigidus of the left and right 
foot does not accurately reflect the severity of his 
disability.  

The veteran is currently assigned a 10 percent disability 
rating for hallux rigidus of the left and right foot pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5281.  This Diagnostic 
Code directs that hallux rigidus, unilateral, severe, be 
rated as hallux valgus, severe, under Diagnostic Code 5280.  
Under Diagnostic Code 5280, a 10 percent evaluation is 
authorized for severe unilateral hallux valgus if equivalent 
to amputation of the great toe or if operated upon with 
resection of the metatarsal head.  A disability rating 
greater than 10 percent is not available under this 
diagnostic code.  38 C.F.R. § 4.71a; DC 5280.  

Because the veteran's current 10 percent rating is the 
highest rating possible under Diagnostic Code 5280, the Board 
must consider whether the veteran is entitled to a disability 
rating of 20 percent or greater under another, "more 
appropriate," rating code.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5284; see also Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  Moreover, VA may consider 
granting a higher rating in cases of musculoskeletal 
disability in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated, and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

The veteran contends that his right and left foot disability 
is analogous to an amputation of the great toe with removal 
of the metatarsal head, for which a 30 percent rating is 
assigned.  See 38 C.F.R. § 4.71, DC 5171.  Although the 
veteran complains of various symptoms, none of the objective 
findings is at a level of severity equivalent to amputation 
of the great toe.  In the September 2005 VA examination, the 
veteran had a surgical shoe on his right foot with a surgical 
dressing around the foot and right great toe.  There was 
normal heel-toe gait, but the examiner noted that the veteran 
limped on the left side.  The examiner observed tenderness 
over the metatarsophalangeal joint and demonstrated extension 
15 degrees with pain and flexion 10 degrees with pain.  The 
right interphalangeal joint revealed 0 degrees extension and 
20 degrees flexion with pain.  X-rays from July 2005 revealed 
on the right foot arthritis of the metatarsophalangeal joint 
and on the left foot minimal degenerative changes at the 
metatarsophalangeal joint.  X-rays of the right foot in 
August 2005 revealed status post surgery of the right big toe 
joint replaced by prosthetic arthroplasty.  The veteran 
underwent a bunionectomy with placement of an implant in 
March 2007.  Since these findings are not analogous to 
amputation of the great toe with removal of the metatarsal 
head, a 30 percent disability rating is not warranted under 
DC 5171.

Disabilities of the foot are rated under Diagnostic Codes 
5276 through 5284.  The Board has considered whether any of 
these diagnostic codes apply to the veteran's service-
connected disorder of the left and right foot.  Of these, 
Diagnostic Codes 5277 (weak foot, bilateral), 5279 
(metatarsalgia), and 5282 (hammer toe) need not be 
considered, as they provide a maximum 10 percent disability 
rating.  In regards to the remainder of the diagnostic codes 
for the foot, the veteran does not have severe unilateral 
flatfoot or unilateral claw foot under Diagnostic Codes 5276 
and 5278.  Furthermore, the veteran's disability is not 
characterized by at least moderately severe malunion or 
nonunion of tarsal or metatarsal bones under Diagnostic Code 
5283.

The only remaining criteria that would allow for a higher 
evaluation of the veteran's left foot disability is 
Diagnostic Code 5284, which applies to other injuries of the 
foot.  This code assigns a 20 percent disability rating for 
moderately severe injuries of the foot and a 30 percent 
rating for severe foot injuries.  Actual loss of the foot 
warrants a 40 percent disability rating.  The words 
"moderate," "moderately severe," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  
Furthermore, the use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  Rather, all 
evidence must be evaluated in arriving at an appropriate 
rating that would compensate the veteran for losses such as 
impairment in earning capacity and functional impairment.  38 
C.F.R. §§ 4.2, 4.6.

As stated above, the September 2005 VA examiner noted that 
the veteran's range of motion for his left foot was limited 
by pain.  The veteran had a normal heel to toe gait, however 
the veteran limped on the left side.  The patient underwent a 
right bunionectomy with first metatarsophalangeal joint 
implant in August 2005.  The examination revealed that the 
veteran's right big toe was covered with a surgical dressing 
and there seemed to be some discharge from the wound.  There 
was minimal swelling of the other toes on the right foot and 
the toes were tender on palpation.  There was no flatfoot 
condition.  The examination of the left foot also revealed 
evidence of plantigrade without any flatfoot.  There was a 
surgical scar over the big toe.  There was tenderness over 
the metatarsophalangeal joint and the skin was healthy.  The 
examiner did not notice any hallux valgus deformity.  

An October 2005 VA treatment record noted the veteran's right 
toe had limited mobility in flexion and extension and that 
there was pain and stiffness on the right foot and toes.  In 
March 2007, the veteran underwent a bunionectomy with 
placement of Bio-Pro metallix hemi-plant first 
metatarsophalangeal joint of the left foot.  An examination 
17 days after the surgery revealed that the dressing on the 
left was removed and there was excellent appearance with the 
incision well coapted and closed.  There was no swelling or 
infection with range of motion without crepitus in the first 
metatarsophalangeal joint.  

May 2007 treatment records indicate that the veteran has 
right second and third metatarsophalangeal joints have 
metatarsalgia-planter plat insufficiency due to first ray 
shortening.  The veteran contends that he has constant 
extreme pain at the second and third metatarsal heads on his 
right foot.  See June 2007 letter from veteran.  The 
treatment records show that there is pain to the right second 
metatarsal head on palpation.  In addition, the treatment 
records note a history of osteomyelitis of the right foot, 
however there is no current medical evidence of 
osteomyelitis.    

The Board has reviewed the evidence of record, as detailed in 
pertinent part above, and finds no demonstration of 
moderately severe foot injuries such as to enable assignment 
of the next-higher 20 percent rating under Diagnostic Code 
5284.  The evidence of record is found to show no more than 
moderate foot injury for both feet.  Therefore, the veteran 
is unable to receive a higher rating under Diagnostic Code 
5284.  

In reaching the above conclusion, the Board also considered 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995); VAOPGCPREC 9-98.  In this regard, the veteran 
reported left foot pain near the big toe that is sharp and 
constant at his September 2005 VA examination.  The intensity 
of the pain was about two or three out of ten.  The pain was 
localized and he used arch support.  Pain complaints of the 
left and right big toe were also noted in the VA clinical 
records.  Furthermore, in the Decision Review Officer hearing 
transcript dated in March 2006, he stated that when the 
weather changes the pain in  his feet are excruciating and 
sometimes he would lost his balance.  The veteran also stated 
in a June 2007 letter that he has constant extreme pain at 
the second and third metatarsal heads on his right foot.  The 
veteran is competent to give evidence about the symptoms he 
experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Thus, his reports of bilateral foot pain constitute 
probative evidence.  

Moreover, the VA examiner in September 2005 objectively noted 
tenderness on palpation of the right toes and tenderness over 
the metatarsophalangeal joint in the left foot.  A May 2007 
VA treatment record noted that there was pain with palpation 
to the second metatarsal head on the right foot.  Despite the 
pain noted above, the overall evidence does not demonstrate 
that such pain has resulted in additional functional 
limitation consistent with moderately severe foot disability.  
The September 2005 VA examiner noted that it was not likely 
that there was additional loss of joint motion or function 
due to pain, fatigue, weakness or lack of endurance on 
repetitive use.  Such findings indicate no more than moderate 
functional impairment of the feet.  Based on the foregoing, 
there is no basis for a rating in excess of 10 percent for a 
bilateral foot disability under Diagnostic Code 5284. 

The veteran also requested a separate rating for arthritis in 
his right and left toes.  See May 2006 Form 9.  The Board 
notes that pyramiding, the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14(2006).   It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, hallux rigidus 
includes arthritis as part of the symptoms of the disability. 
See Merck Manual, Section 4, Chapter 43; see also July 2005 
X-ray report.  Therefore, as arthritis or degenerative 
changes of the toes are contemplated in the diagnostic code 
for hallux rigidus, a separate rating for arthritis under 
Diagnostic Code 3002 would be considered pyramiding.  

The Board has also considered the propriety of awarding a 
separate evaluation for the veteran's bilateral foot scars.  
In this regard, it is noted that disabilities of the skin are 
addressed under 38 C.F.R. § 4.118.  Diagnostic Code 7804 
provides a 10 percent evaluation for scars that are 
superficial and painful upon examination.  

Here, a surgical scar of the left foot was indicated upon VA 
examination in September 2005.  However, such examination did 
not reveal any symptomatology, such as pain at the scar site.  
The veteran underwent a bunionectomy with an implant of the 
first metatarsal phalangeal joint for the left foot in March 
2007.  The medical records indicate that there were no 
problems with the scar.  The veteran underwent a bunionectomy 
with an implant of the first metatarsophalangeal joint for 
the right foot in August 2005.  The September 2005 VA 
examiner noted that there was recent surgery of the right toe 
with a possible infection of the joint.  There was no other 
indication in the medical records that the veteran's scar on 
the right foot was painful on examination.  Because the 
evidence fails to reveal pain of veteran's right and left 
foot surgical scars on examination, a separate evaluation is 
not warranted.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is that a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

There has been no showing that the veteran's service-
connected bilateral hallux rigidus of the feet have 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such orthopedic disability.   Under 
these circumstances, and in the absence of factors suggestive 
of an unusual disability picture, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

In sum, there is no basis for a rating in excess of 10 
percent for the veteran's bilateral hallux rigidus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

1.  Entitlement to an increased rating for status post 
bunionectomy at first metarsophalangeal joint, right hallux 
limitus with degenerative joint disease, currently evaluated 
as 10 percent disabling, is denied.

2.  Entitlement to an increased rating for status post 
bunionectomy at first metarsophalangeal joint, left hallux 
limitus with degenerative joint disease, currently evaluated 
as 10 percent disabling, is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


